Appeal from a judgment and order (one paper) of the Supreme Court, Erie County (John M. Cur-ran, J.), entered November 1, 2005 in a proceeding pursuant to CPLR article 75. The judgment and order dismissed the petition and granted respondent’s cross motion to confirm an arbitration award.
It is hereby ordered that the judgment and order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Pigott, Jr., PJ., Hurlbutt, Kehoe, Smith and Green, JJ.